Case 1:03-md-01570-GBD-SN Document 5644-1 Filed 01/15/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

In re Terrorist Attacks on September 11,2001 | 03 MDL 1570 (GBD)(SN)
ECF Case

 

 

This document relates to:
Matthew Rowenhorst et al. v, Islamic Republic of Iran, No, 1:18-cv-12387 (GBD) (SN)

ORDER OF PARTIAL FINAL DEFAULT JUDGMENTS ON BEHALF
OF ROWENHORST PLAINTIFFS IDENTIFIED IN EXHIBITS A AND B DIT

Upon consideration of the evidence and arguments submitted by Plaintiffs identified in
Exhibits A and B to this Order, Plaintiffs in Rowenhorst ITF, who are each a spouse, parent, child,
or sibling (or the estate of a spouse, parent, child, or sibling) of a victim killed in the terrorist
attacks on September 11, 2001 (as identified on Exhibit A), or the estate of an individual who
was killed in the terrorist attacks on September 11, 2001 (as identified on Exhibit B), and the
Judgment by Default for liability only against Defendant Islamic Republic of Iran (the “Tran
Defendants”) entered on September 3, 2019 (ECF No. 5053), together with the entire record in
this case; it is hereby

ORDERED that service of process was effected upon the [ran Defendants in accordance
with 28 U.S.C. § 1608(a) for sovereign defendants and 28 U.S.C. § 1608(b) for agencies and
instrumentalities of sovereign defendants; and it is

ORDERED that partial final judgment is entered against the Iran Defendants and on
behalf of the Plaintiffs in Rowenhorst If, as identified in the attached Exhibit A, who are each a
spouse, parent, child, or sibling (or the estate of a spouse, parent, child, or sibling) of an
individual killed in the terrorist attacks on September 11, 2001, as indicated in Exhibit A; and it

is

docs- 100229574. 1

 

 
Case 1:03-md-01570-GBD-SN Document 5644-1 Filed 01/15/20 Page 2 of 3

ORDERED that Plaintiffs identified in Exhibit A are awarded: solatium damages of
$12,500,000 per spouse, $8,500,000 per parent, $8,500,000 per child, and $4,250,000 per sibling,
as set forth in Exhibit A; and it is

ORDERED that partial final judgment is entered against the Iran Defendants and on
behalf of the Plaintiffs in Rowenhorst LU, as identified in the attached Exhibit B, who are each
the estate of a victim of the terrorist attacks on September 11, 2001, as indicated in Exhibit B;
and it is

ORDERED that Plaintiffs identified in Exhibit B are awarded: compensatory damages
for decedents’ pain and suffering in an amount of $2,000,000 per estate, as set forth in Exhibit B;
and it is

ORDERED that Plaintiffs identified in the expert reports attached as Exhibits B-1 to B-7
to the Declaration of Jerry S. Goldman, Esquire (“Goldman Declaration”) (and identified in
Exhibit B) and annexed hereto, are awarded economic damages as set forth in Exhibit B and as
supported by the expert reports and analyses submitted as Exhibits B-1 to B-7 to the Goldman
Declaration; and it 1s

ORDERED that Plaintiffs identified in Exhibits A and B are awarded prejudgment
interest of 4.96 percent per annum, compounded annually, running from September 11, 2001
until the date of judgment; and it is

ORDERED that Plaintiffs identified in Exhibits A and B may submit an application for
punitive damages, economic damages, or other damages (to the extent such awards have not
previously been ordered) at a later date consistent with any future rulings made by this Court on

this issue; and it is

docs-{00229574.1

 

 

 

 
Case 1:03-md-01570-GBD-SN Document 5644-1 Filed 01/15/20 Page 3 of 3

ORDERED that the remaining Rowenhorst Plaintiffs not appearing on Exhibits A or B,
may submit in later stages applications for damages awards, and to the extent they are for
solatium or by estates for compensatory damages or for decedents’ pain and suffering from the
September 11" attacks, they will be approved consistent with those approved herein for the
Plaintiffs appearing on Exhibits A and B.

SO ORDERED:

a pup B. Donde
\GE BPANTELS
On Statés’District Judge
Dated: New York, New York
2020

FEB 05 2020

docs-100229574.]

 

 

 

 
Case 1:03-md-01570-GBD-SN Document 5644-2 Filed 01/15/20 Page 1of3

 

 
 

(paseazag}

 

 

 

 

 

 

 

 

 

 

 

 

 

o00"00s5’8s quaieg EjOA uuyor ROA ‘d ELE | “PT
o00‘00s‘ss Oren "dS ajodyse3s puemp3 ajody2e215 [BEY AULOWLL | ET
o00‘cos’ss PUD ajodyoexs auada| ajodyoeys fOBYdIAl AyOwLL )°2T
o00'00S‘ZTS asnods apodysels uuy ele] ajodyae1s JBEUDIIA! AUJOWEL | LT.
ogo‘a0s"8s PyYD uoysed UlAa>| ajody2e3$ jBEYTIIA AyOWLL | OT
o00‘00S‘s$ PILMO Us|aM ude ajodyse3s [aeyrI Ayyoull | “6
o000‘00S‘8s PLES ajodyaers uepuaig ajodyse3s JReUDIW Ayjoul | “8
000’00S’85 PIS afOyIEIS uelg aody2eI5 [aeyay) Ayjoun, |Z
o000‘00S‘ZT$ asnods UOWIS aauay uaJey UOWIS uel yjouuay | “9
oco’o0s’ss plus UCWIS asoy BABIN uous uel yjauuay | -g
000’00s‘8$ Oe UOWIS yyauusy UOWIS snuny | “py
o00‘0SZ'PS$ annie UOWUIS dypiyd UOWIS Inyuy | "¢
o00‘00s‘8$ PIIYD $2E41E) A JajAL $215) F UIMPZ |e
oac’o0s’ss uaysity|

 

 

 

 

 

 

 

 

 

 

 

 

 

Guepaceq 11/6 Jo euieyy jseT Aq Ayeoneqeyayy)

jSsoyuamoy 0} Y "xy

€jozZabed OZ/ST/TO Palla @-ryggiuewns0q NS-dgD-0LSTO-Pw-eo:T eased

 
 

oo0‘osz’69TS

 

 

 

 

 

 

WLOL
(paseared) ai eu BUCS) | “ET
‘o0s' Jey SHUM P. "|
000'00S’8s qualed TUM
0C0’00S"8S (pesearap} sIeyeM [JBIUEQ BIE/EM Mago” | "sT
PILYD
oao‘oes‘zTs asnods SIREN 1 Aauen SIEM pagoy | ZT
0000058 PY oasn4 “| aUiuesy[ DIEIIEM Hoeqoy | ST
000'00s’ss PLYD SIE EM UYor JBPUEXS|7 SIEiLEM Maqoy | St

 

 

 

 

 

 

 

 

 

 

 

 

 

€Jo¢ obeg

OZ/ST/TO Palla Z-7v9S JuewNs0q NS-de5-0/5T0-Pw-E0-T eSeD

 
Case 1:03-md-01570-GBD-SN Document 5644-3 Filed 01/15/20 Page 1 of 2

 

 
wean ou FW NN P

PRP
Nor ©

Case 1:03-md-01570-GBD-SN Document 5644-3 Filed 01/15/20 Page 2 of 2

EX. B to Rowenhorst

(Alphabetically by Last Name of 9/11 Decedent)

 

     

 

   

    

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“Richard C, Rescorla $946,821 $2,000,000 $2,946,821
Gregory Sikorsky $2,000,000 $2,006,000
Arthur Simon $2,821,391 $2,000,000 $4,821,391
Kenneth Simon §2,000,000 $2,000,000
Timothy Stackpole $4,278,541 $2,000,000 $6,278,541
William Harry Thompson $1,074,305 $2,000,000 $3,074,305
John Tobin $3,317,882 $2,000,000 $5,317,882
Sankara Velamuri $1,149,269 $2,000,000 $3,149,269
David Vera $2,000,000 $2,000,000
Robert F, Wallace $2,000,000 $2,006,000
Leonard A. White $376,289 $2,000,000 $2,376,289
Suzanne Youmans 52,000,000 $2,000,000
TOTALS $13,964,498 $24,000,000 $37,964,498

 

 
